

116 HR 52 IH: Security for the Administration of Federal Election from Terrorists Intervention Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 52IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require a report and assessment regarding Department of Homeland Security responses to terrorist
			 threats to Federal elections, and for other purposes.
	
 1.Short titleThis Act may be cited as the Security for the Administration of Federal Election from Terrorists Intervention Act of 2019 or the SAFETI Act. 2.Report on Department of Homeland Security responses to terrorist threats to Federal elections (a)Secretary of Homeland SecurityNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Comptroller General of the United States and Congress a report on actions taken by the Department of Homeland Security relating to terrorist threats to the integrity of elections for Federal office held in 2016.
 (b)GAO assessmentThe Comptroller General of the United States shall, upon receipt of the report required pursuant to subsection (a), conduct an assessment of the effectiveness of Department of Homeland Security actions described in such report and include recommendations for improvements as the Comptroller General determines appropriate.
			